The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is believed that the claimed radii are being switched.  Claims 13 and 14 are being treated as best understood.  
Claims 13 and 14 should read as follows:
“13.    (New) The wheel chock according to claim 11, wherein the convex surface comprises a radius of curvature Rcvx that is approximately 4.5 - 5.5 times greater than a radius of curvature Rccv of the concave extension surface.
14.    (New) The wheel chock according to claim 13, wherein the convex surface comprises a radius of curvature Rcvx between 11.0 inches and 14.0 inches, and the concave extension surface comprises a radius of curvature Rccv between 2.0 inches and 3.0 inches.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson (4,911,270).
Re: claim 1, Hudson shows a convex wheel chock for a vehicle tire, as in the present invention, comprising:
a contact surface 15, 20 configured to face generally towards the vehicle tire to be engaged by the wheel chock;
a support element 20b connected to the contact surface and configured to transfer a tire load from the contact surface;
a base portion 11 coupled to the support element, configured to provide structural support to the wheel chock and transfer the tire load to a ground surface; 
wherein the contact surface comprises a convex surface 15 extending generally upwards from the base portion towards the support element, the convex surface configured to be engaged by the vehicle tire; and
wherein an upper end of the convex surface transitions to a concave extension surface 20.

Re: claim 11, Hudson shows a wheel chock for a vehicle tire, as in the present invention, comprising a contact surface 15, 20 configured to face towards the vehicle tire, see figure 3, the contact surface comprising a convex surface 15 extending upwards from a base portion 11, and further comprising a concave extension 20 surface extending upwards from an upper end of the convex surface, see figure 1.
Re: claim 12, Hudson shows the upper end 15b of the convex surface is positioned at an angle in a range between 20 and 30 degrees relative to the base portion, see figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (4,911,270) in view of Jones (1,915,320).
Re: claim 2, Hudson’s convex wheel chock, as rejected above, lacks the claimed radius range.  Jones is cited to teach a different size for a wheel chock to fit smaller wheels.  It would have been obvious to one of ordinary skill in the art at the time of filing to have manufactured the wheel chock of Hudson with different sizes to fit different wheel sizes such as taught by Jones.  As such, a radius of curvature between 2.0 
Re: claim 4, Hudson’s convex wheel chock, as rejected above, lacks the claimed radius range.  Jones is cited to teach a different design for a wheel chock wherein the convex surface 12 comprises a flat top.  It would have been obvious to one of ordinary skill in the art at the time of filing to have manufactured the wheel chock of Hudson with a range of radius of curvature between 11.0 inches and 14.0 inches based on the combined teachings of different shapes and sizes from Hudson and Jones, in order to meet a certain requirement such as wheel size or weight restriction.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (4,911,270) in view of Metz (6,336,527).
Re: claim 5, Hudson’s wheel chock, as rejected above, lacks a sensor.  Metz is cited to teach a sensor 14, 26.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the chock of Hudson to comprise a sensor such as taught by Metz in order to ensure a proper contact of the tire with the chock.
Re: claim 6, Metz shows aperture 16.  As modified, the chock of Hudson would comprise an aperture in the convex surface of the contact surface, and the sensor is configured to measure the presence of the wheel through the aperture.
Re: claim 7, Metz shows that the sensor measures a gap distance between the contact surface and the wheel engaged by the chock.
Re: claim 8, Metz shows aperture 16 and sensor 14, 26.  As modified, the chock of Hudson would comprise an aperture, and the sensor is configured to measure the gap distance through the aperture.

Re: claim 10, Metz shows at least one projection, as marked below, extending from the base portion, configured to concentrate the load path to the ground surface.  As modified by Metz, the chock of Hudson would comprise at least one projection in order to further securing the chock to the ground.


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Projection)][AltContent: textbox (Base portion)]
    PNG
    media_image1.png
    763
    757
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-18 are allowed.

Response to Arguments
Applicant's arguments filed on 1/19/2021 have been fully considered.
Applicant argues that elements 15 and 20 of Hudson are not contact surfaces.  It is not agreed.  Figure 3 of Hudson shows the wheel W contacts surface portions 15 and 20 of the chock.  When Applicant further defining the contact surface as in the combination of claims 11, 13 and 14, it has been found to overcome the rejection based on Hudson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Xuan Lan Nguyen/                                                                 Primary Examiner, Art Unit 3657